     Case 2:07-cv-02513-GMS Document 2476 Filed 10/30/19 Page 1 of 4



 1   Cecillia D. Wang (Pro Hac Vice)
 2   cwang@aclu.org
     ACLU Foundation
 3   Immigrants’ Rights Project
     39 Drumm Street
 4   San Francisco, CA 94111
 5   Telephone: (415) 343-0775
     Facsimile: (415) 395-0950
 6
     Molly Brizgys
 7   mbrizgys@acluaz.org
 8   ACLU Foundation of Arizona
     3707 North 7th Street, Suite 235
 9   Phoenix, AZ 85014
     Telephone: (602) 650-1854
10
     Facsimile: (602) 650-1376
11
     Attorneys for Plaintiffs (Additional attorneys
12   for Plaintiffs listed on next page)
13
                           IN THE UNITED STATES DISTRICT COURT
14
                              FOR THE DISTRICT OF ARIZONA
15
      Manuel de Jesus Ortega Melendres,         )     CV-07-2513-PHX-GMS
16
      et al.,                                   )
17                                              )     PLAINTIFFS’ MOTION TO FILE
             Plaintiffs,                        )     UNDER SEAL EXHIBIT C TO
18    and                                       )     PLAINTIFFS’ MOTION FOR
19                                              )     STATUS CONFERENCE
      United States of America,                 )
20                                              )     AND
             Plaintiff-Intervenor,              )
21
      v.                                        )     NOTICE OF LODGING UNDER
22                                              )     SEAL
      Paul Penzone, in his official capacity    )
23    as Sheriff of Maricopa County, et al.,    )
24                                              )
             Defendants.                        )
25
26
27
28
     Case 2:07-cv-02513-GMS Document 2476 Filed 10/30/19 Page 2 of 4



 1   Additional Attorneys for Plaintiffs:
 2        Stanley Young (Pro Hac Vice)      Julia A. Gomez (Pro Hac Vice)
 3        syoung@cov.com                    jgomez@maldef.org
          Covington & Burling LLP           Mexican American Legal Defense and
 4        3000 El Camino Real               Educational Fund
 5        5 Palo Alto Square                634 South Spring Street, 11th Floor
          Palo Alto, CA 94306               Los Angeles, California 90014
 6        Telephone: (650) 632-4700         Telephone: (213) 629-2512
          Facsimile: (650) 632-4800         Facsimile: (213) 629-0266
 7
 8        Anne Lai (Pro Hac Vice)           James B. Chanin (Pro Hac Vice)
          alai@law.uci.edu                  jbcofc@aol.com
 9
          401 E. Peltason, Suite 3500       Law Offices of James B. Chanin
10        Irvine, CA 92697                  3050 Shattuck Avenue
          Telephone: (949) 824-9894         Berkeley, CA 94705
11        Facsimile: (949) 824-0066         Telephone: (510) 848-4752
12                                          Facsimile: (510) 848-5819

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:07-cv-02513-GMS Document 2476 Filed 10/30/19 Page 3 of 4



 1          Pursuant to LRCiv 5.6, Plaintiffs move for an order directing the Clerk to file under
 2   seal that Exhibit C cited in Plaintiffs’ Motion for Status Conference (Doc. 2475) be filed
 3   under seal. Exhibit C contains information that has been designated as “Confidential –
 4   Attorneys’ Fees Only”.
 5          A proposed order has been lodged.
 6          Respectfully submitted this this 30th day of October, 2019.
 7                                        By Molly Brizgys
 8                                           Molly Brizgys
                                             ACLU Foundation of Arizona
 9
                                               Julia A. Gomez (Pro Hac Vice)
10
                                               Mexican American Legal Defense and
11                                             Educational Fund
12                                             Cecillia D. Wang (Pro Hac Vice)
13                                             ACLU Foundation

14                                             Anne Lai (Pro Hac Vice)
15
                                               Stanley Young (Pro Hac Vice)
16                                             Covington & Burling, LLP
17                                             James B. Chanin (Pro Hac Vice)
18
                                                Attorneys for Plaintiffs
19
20
21
22
23
24
25
26
27
28

                                                   1
     Case 2:07-cv-02513-GMS Document 2476 Filed 10/30/19 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
            I hereby certify that on October 30, 2019 I electronically transmitted the attached
 2
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 3
     will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
 4
     by mail as indicated on the Notice of Electronic Filing.
 5
 6                                              /s/ Molly Brizgys
                                                Molly Brizgys
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
